Citation Nr: 1609218	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  04-41 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased initial evaluation in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine, effective August 13, 2002.

2. Entitlement to an initial compensable evaluation for residuals of a compression fracture of the T-12, effective August 13, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to August 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO). 

In February 2008, the Veteran testified via videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In April 2013, after the Board granted service connection for degenerative disc disease of the lumbar spine, it was determined that the medical evidence was insufficient to rate the residuals of a compression fracture of the T-12.  The medical evidence of record did not adequately separate the symptomatology which is attributed to the lumbar spine DDD from that attributed to the T-12 compression fracture residuals.  

Significantly, the anti-pyramiding provisions of 38 C.F.R. § 4.14 direct that the evaluation of the same disability or manifestation under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions.

Here, numerous medical findings were made during the July 2011, June 2013, and October 2014 VA examinations.  The VA examiners, however, did not distinguish between those symptoms that result from the residuals of a compression fracture of the T-12 from those resulting from the DDD of the lumbar spine.  Accordingly, remand is required.

In addition, the Veteran's representative stated in the November 2015 Post-Remand Brief that flare-ups of the Veteran's back were not acknowledged by the VA examinations or the VA examiners to his prejudice.  It was stated that he has additional functional loss of movement and motion with pain, fatigue, weakness, and is at time incapacitated and flare-ups were not fully assessed by VA examination.  Therefore, upon remand, the Veteran's lay statements regarding the current severity of his flare-ups should also be considered and evaluated in a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Updated treatment records should be obtained and added to the claims file. 

2. Following completion of the above, schedule the Veteran for a VA examination for purposes of identifying and distinguishing the symptomatology associated with his service-connected residuals of the compression fracture of the T-12 with those associated with his service-connected DDD of the lumbar spine.  His claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report. 

The examiner should set forth all relevant objective findings.  In particular, the examiner should describe all symptoms associated with the residuals of a compression fracture of the T-12 as separate from the symptoms associated with his DDD of the lumbar spine.  If such symptoms cannot be separately attributed to a specific disability without resort to speculation, such fact should be noted and the examiner must provide the reasons why an opinion would require speculation or whether there is any further need for information or testing necessary to make a determination.

Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding his current symptomatology including the severity of his flare-ups when discussing the offered opinion.

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. 

The AOJ should consider all prior rating criteria including the September 23, 2002, and the September 26, 2003, changes for rating disabilities of the spine.  The AOJ should also consider whether one rating is appropriate in his appeal as a thoracolumbar spine disability, as opposed to separate ratings.

If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond should be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

